DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 1/10/2020 and 6/2/2020.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action. 

Drawings
The drawings filed on 1/9/2020 are acceptable as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 16-19 are directed towards a process, and claims 1-15 and 20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “in response to receiving, from a service provider, a scheduling event associated with a service appointment for a user, determine the user qualifies for self-registration,” “generate a … notification informing the user of a self-registration process for the service appointment, wherein the push notification provides access to an application associated with the system for initiation of the self-registration process,” “request a response including at least identification information and payer information,” upon receiving the response, verify the response for accuracy,” and “request a confirmation of the service appointment, wherein receipt of the confirmation completes the self-registration process.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements A digital self-registration system, the system comprising: at least one processing device; and a memory coupled to the at least one processing device, the memory storing instructions that, when executed by the at least one processing device, cause the system to:… generate a push notification… in response to transmitting the push notification to a client device associated with the user and receiving an indication of the client device accessing the application,” (computer processor and memory with computer instructions; sending and receiving data over a network). Additionally, independent claims 16 and 20 recite further additional elements: “Computer readable storage media that includes executable instructions which, when executed by a processor provide a digital self-registration experience, the instructions comprising” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations 
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0088]-[0095]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A digital self-registration system, the system comprising: at least one processing device; and a memory coupled to the at least one processing device, the memory storing instructions that, when executed by the at least one processing device, cause the system to:… generate a push notification… in response to transmitting the push notification to a client device associated with the user and receiving an indication of the client device accessing the application,” (computer processor and memory with computer instructions; sending and receiving data over a network). Additionally, independent claims 16 and 20 recite further additional elements: “Computer readable storage media that includes executable instructions which, when executed by a processor provide a digital self-registration experience, the instructions comprising
Claims 2-15 and 17-19 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-15 and 17-19 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 11-15 describe general uploading and adding of data to the system as well as sending data over a network.
Claim 16 recites a method substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
Regarding claims 1-15 and 20, the claims are directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0088]-[0095]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 14-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2019/0206520 to Eteminan et al. (hereafter referred to as Eteminan).
As per claim 1, Eteminan teaches
A digital self-registration system, the system comprising: at least one processing device; and a memory coupled to the at least one processing device, the memory storing instructions that, when executed by the at least one processing device, cause the system to: (Paragraph Number [0378] teaches many of the processes and modules described above may be implemented as software processes that are specified as one or more sets of instructions recorded on a non-transitory storage medium. When these instructions are 
in response to receiving, from a service provider, a scheduling event associated with a service appointment for a user, determine the user qualifies for self-registration (Paragraph Number [0126] teaches patient self-registration process 600 begins at operation 620, in which the user may activate a web browser installed in patient personal computing device 104 and enter a URL to access patient portal 204. The patient may have acquired this URL from any of several possible sources advertising the clinical trial of interest, including but not limited to: general news media; a website describing the trial; an invitation email, text message, or fax sent by the trial operations service at the request of another patient, a clinician, or a coordinator using their respective invitation processes 1100, 2800, or 6000. At operation 680, patient portal 204 stores the registration data in operational databases 202, creating a new entry for the patient in provisioning and authorization data 222 and partially populating it).
generate a push notification informing the user of a self-registration process for the service appointment, wherein the push notification provides access to an application associated with the system for initiation of the self-registration process (Paragraph Number [0143] teaches patient receive notification process 1200 begins with the prerequisite of patient logon process 800, in which all three actors participate. Note that external notification mechanisms described in processes 7400 and 7450, respectively notifications relay service autonomous operation and external notifications gateway autonomous operation, may prompt a patient who is not already logged on to do so. Once patient logon process 800 has established a portal session for the patient, whether prompted anew or already in place from previous activity, patient portal 204 may at operation 1255 receive an indication of the notification from notification relay service 282, and then at operation 1260 push that indication to patient application 140. Patient application 140 in turn may at operation 1235 update whatever screen it is displaying to include a form of the indication observable by the user).
in response to transmitting the push notification to a client device associated with the user and receiving an indication of the client device accessing the application, request a response including at least identification information and payer information (Paragraph Number [0151] teaches patient accept secure chat or email communication process 1400 begins with the prerequisite of patient logon process 800, in which all three actors participate. Note that external notification mechanisms described in processes 7400 and 7450, respectively notifications relay service autonomous operation and external notifications gateway autonomous operation, may prompt a patient who is not already logged on to do so. Once patient logon process 800 has established a portal 
upon receiving the response, verify the response for accuracy (Paragraph Number [0126] teaches in operation 680 patient portal provides the patient application 140 device app installer package for download and sets a cookie in the patient application 140 web app containing initial credentials for automatic login when the device app starts, as well as a confirmation code the patient will enter at a later operation to demonstrate access to the provided contact address).
request a confirmation of the service appointment, wherein receipt of the confirmation completes the self-registration process (Paragraph Number [0126] teaches the patient application 140 web app stores the automatic logon credentials cookie, prompts the patient to install the patient application 140 device app, and exits. At operation 635, the patient may approve installation and activation of the patient application 140 device app, using techniques specific to the operating system of patient personal computing device 104, whereupon the patient application 140 device app will initialize at operation 670 and collect the cookie containing automatic logon credentials and confirmation code, which was left for it by the patient application 140 web app at operation 665. Once initialized, patient application 140 will at operation 720 prompt the patient to enter the confirmation code created at operation 745. Paragraph Number [0127] 
As per claim 4, Eteminan teaches each of the limitations of claim 1.
In addition, Eteminan teaches:
wherein the system is further configured to: determine the user has not completed one or more forms required by the service provider (Paragraph Number [0134] teaches complete patient enrollment process 900 begins with the prerequisite of patient logon process 800, in which all three actors participate. After that, at operation 920 the patient may select enrollment services 241 from the menu of patient portal services 240. This may include explicit selection of an action to complete enrollment, although in a preferred embodiment patient application 140 may be aware from its patient portal services logic that enrollment is incomplete and must be the first action to take. Either way, at operation 935 patient application 140 may get the corresponding additional screens and logic from patient portal 204 if they are not already loaded, and patient portal 204 would provide them at operation 955. At operation 940, then, the application presents the appropriate screens for completing enrollment to the user).
generate and transmit to the client device another push notification informing the user of the one or more forms to be completed, wherein the other push notification provides access to the application for completion of the one or more forms (Paragraph 
in response to receiving an indication of the client device accessing the application, automatically populate at least a portion of the one or more forms using data stored in a local database of the system (Paragraph Number [0287] teaches if the credentials were accepted, each sub-process checks whether this is the user's first logon after registration or password reset, or whether it's the first logon to the default coordinator account, at operations 5625, 5605, and 5655. If so, coordinator application 170 prompts the user at operation 5630 to enter new logon credentials at operation 5610, and relays the updated credentials at operation 5635 so that coordinator portal 207 may store them in provisioning and authorization data 222 at operation 5660. Afterward, or if this is not the first logon, at operation 5665 coordinator portal 207 may retrieve from identity federation gateway 289 a list of federated trial links, and gather from operational 
upon detecting a completion of the one or more forms, provide the completed one or more forms to the service provider (Paragraph Number [0134] teaches the patient may be presented a number of screens and options and data entry opportunities in order to qualify for participation in the trial, then review and consent to the terms of the trial and provide enrollment information required by the trial protocol such as health status, clinician relationships, and others. Operation 925 embodies the patient's activity of reading this material and entering the requested data. This may take the form of several interactions between user and app, but in the end when all the entries have been made, patient application 140 at operation 945 may submit the entire data package to patient portal 204 enrollment services 241, which in turn at operation 960 would update operational databases 202 with this new information about the patient).
As per claim 5, Eteminan teaches each of the limitations of claim 1.
In addition, Eteminan teaches:
wherein the system is further configured to: monitor whether a service being performed in association with the service appointment has been authorized by a payer. (Paragraph Number [0134] teaches some of the information may be recorded in provisioning and authorization data 222, while other information may be categorized such that it must be recorded in protected health information 223; if appropriate, some of the latter may be also de-identified and recorded in anonymized health information 224. When all the data is safely stored, still within operation 960, patient portal 204 enrollment 
notify one or more of the user and the service provider if the service appointment has not been authorized (Paragraph Number [0117] teaches authorization data may include the set of records representing relationships between patients and clinicians, between patients and their affiliates (family members and representatives), and between primary clinicians and their affiliates (partners, nurses, etc.). Authorization data may also include data and service access permissions for each user, effectively defining roles and controlling what each can do within trial operations service suite 200).
As per claim 14, Eteminan teaches each of the limitations of claim 1.
In addition, Eteminan teaches:
wherein the system hosts a text-to-mobile service and the push notification is a text message providing access to the application via a selectable link (Paragraph Number [0126] teaches patient self-registration process 600 begins at operation 620, in which the user may activate a web browser installed in patient personal computing device 104 and enter a URL to access patient portal 204. The patient may have acquired this URL from any of several possible sources advertising the clinical trial of interest, including but not limited to: general news media; a website describing the trial; an invitation email, text message, or fax sent by the trial operations service at the request of another patient, a clinician, or a coordinator using their respective invitation processes 1100, 2800, or 6000. At operation 680, patient portal 204 stores the registration data in operational databases 202, creating a new entry for the patient in provisioning and authorization data 222 and partially populating it. Also, in operation 680 patient portal provides the patient 
As per claim 15, Eteminan teaches each of the limitations of claim 1.
In addition, Eteminan teaches:
wherein the system is coupled to one or more systems associated with the service provider to facilitate communication. (Paragraph Numbers [0026]-[0027] and FIG. 1 illustrates a schematic block diagram of a clinical trial operations system 100 according to an exemplary embodiment of the invention. Data network 101 may interconnect the various elements of system 100. The network 101 may include one or more private networks as well as one or more public networks including the Internet. Constituent networks may include cellular mobile radio networks using various standards such as LTE; Wi-Fi networks serving public facilities such as airports, shopping centers, hospitals; Wi-Fi networks serving private facilities such as homes, labs, offices, and clinics; wired networks such as Ethernets within private facilities such as homes, labs, offices, and clinics; cable or DSL access networks; and any other form of data network. Each category of participant may be considered to be a user of corresponding elements in system 100. A patient who participates in a clinical trial supported by system 100 may use a patient personal computing device 104, which may be a mobile device such as a 
As per claim 16, claim 16 recites a method substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1
As per claim 17, Eteminan teaches each of the limitations of claim 16.
In addition, Eteminan teaches:
wherein determining the user qualifies for self-registration comprises: determining one or more criterion stipulated by the service provider are met, the one or more criterion based on one or more of a type of service associated with the service appointment and one or more characteristics of the user (Paragraph Number [0126] teaches patient self-registration process 600 begins at operation 620, in which the user may activate a web browser installed in patient personal computing device 104 and enter a URL to access patient portal 204. The patient may have acquired this URL from any of several possible sources advertising the clinical trial of interest, including but not limited to: general news media; a website describing the trial; an invitation email, text message, or fax sent by the trial operations service at the request of another patient, a clinician, or a coordinator using their respective invitation processes 1100, 2800, or 6000. At operation 680, patient portal 204 stores the registration data in operational databases 202, creating a new entry for the patient in provisioning and authorization data 222 and partially populating it. Also, in operation 680 patient portal provides the patient application 140 device app installer package for download and sets a cookie in the patient application 140 
As per claim 18, Eteminan teaches each of the limitations of claim 16.
In addition, Eteminan teaches:
further comprising: in response to determining the user does not qualify for self-registration, flagging the self-registration process as incomplete and notifying the service provider (Paragraph Number [0134] teaches complete patient enrollment process 900 begins with the prerequisite of patient logon process 800, in which all three actors participate. After that, at operation 920 the patient may select enrollment services 241 from the menu of patient portal services 240. This may include explicit selection of an action to complete enrollment, although in a preferred embodiment patient application 140 may be aware from its patient portal services logic that enrollment is incomplete and must be the first action to take. Either way, at operation 935 patient application 140 may get the corresponding additional screens and logic from patient portal 204 if they are not already loaded, and patient portal 204 would provide them at operation 955. At operation 940, then, the application presents the appropriate screens for completing enrollment to the user).
As per claim 19, Eteminan teaches each of the limitations of claims 16 and 18.
In addition, Eteminan teaches:
further comprising: providing the user an option to opt out of the self-registration process; and if the user selects the option to opt out of the self-registration process, flagging the self-registration process as incomplete and notifying the service provider (Paragraph Number [0134] teaches complete patient enrollment process 900 begins with the prerequisite of patient logon process 800, in which all three actors participate. After that, at operation 920 the patient may select enrollment services 241 from the menu of patient portal services 240. This may include explicit selection of an action to complete enrollment, although in a preferred embodiment patient application 140 may be aware from its patient portal services logic that enrollment is incomplete and must be the first action to take. Either way, at operation 935 patient application 140 may get the corresponding additional screens and logic from patient portal 204 if they are not already loaded, and patient portal 204 would provide them at operation 955. At operation 940, then, the application presents the appropriate screens for completing enrollment to the user. This may take the form of several interactions between user and app, but in the end when all the entries have been made, patient application 140 at operation 945 may submit the entire data package to patient portal 204 enrollment services 241, which in turn at operation 960 would update operational databases 202 with this new information about the patient).
As per claim 20, Eteminan teaches:
Computer readable storage media that includes executable instructions which, when executed by a processor provide a digital self-registration experience, the instructions comprising (Paragraph Number [0378] teaches many of the processes and modules described above may be implemented as software processes that are specified as 
The remainder of the claim limitations recite a method substantially similar to the method performed by the system found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0206520 to Eteminan et al. (hereafter referred to as .
As per claim 2, Eteminan teaches each of the limitations of claim 1:
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location which is taught by the following citations from Sanderford:
wherein the system is further configured to: on a date of the service appointment and within a predetermined time period before a time of the service appointment, receive a current location of the user from the client device (Paragraph Number [0114] teaches the sensor system 1300 will sense the patient location 2220 and use it to search for providers with appointment availability in the vicinity. In another example, the sensor system 1300 is used to trigger a notification of the patient's arrival to the office and to provide a digital copy of the patient's check-in paperwork such as their photo II), insurance information, and health questionnaire or survey etc., to the provider device 1412. In another example, the sensor system 1300 will track a patient's distance from the appointment location 1135 and notify the provider device 1412 when the patient is expected to be late).
in response to determining the current location of the user is geographically proximate to a location of the service appointment, generate and transmit to the client device another push notification informing the user of a digital check-in process for the service appointment (Paragraph Number [0114] teaches the sensor system 1300 will sense the patient location 2220 and use it to search for providers with appointment 
wherein the other push notification provides access to the application for initiation of the digital check-in process (Paragraph Number [0114] teaches the sensor system 1300 will sense the patient location 2220 and use it to search for providers with appointment availability in the vicinity. In another example, the sensor system 1300 is used to trigger a notification of the patient's arrival to the office and to provide a digital copy of the patient's check-in paperwork such as their photo II), insurance information, and health questionnaire or survey etc., to the provider device 1412. In another example, the sensor system 1300 will track a patient's distance from the appointment location 1135 and notify the provider device 1412 when the patient is expected to be late).
Both Eteminan and Sanderford are directed towards check-in and registration of users for service appointment. Eteminan discloses determining times, dates, and locations of service appointments. Sanderford improves upon Eteminan by teaching utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location. One of ordinary skill in the art would be motivated to further include utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location, to efficiently direct users to complete check-in processes when they are proximate in time or location to the service 
As per claim 3, the combination of Eteminan and Sanderford teaches each of the limitations of claims 1 and 2.
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location which is taught by the following citations from Sanderford:
wherein the system is further configured to: provide directions from the current location of the user to the location of the service appointment as part of the digital check-in process (Paragraph Number [0197] and FIG. 8 shows an example of a campus map 800 indicating a pathway 810 to the provider's office from a location on the campus map 800. In this example, the distance of the pathway can be used to estimate the time of travel from a parking and drop off area to the waiting room. In one example, one or more sensor systems 1300 can be placed along the campus to aid in providing navigation 
wherein the directions are provided a predetermined amount of time prior to the time of the service appointment based on an estimated travel time from the current location of the user to the location of the service appointment (Paragraph Number [0197] and FIG. 8 shows an example of a campus map 800 indicating a pathway 810 to the provider's office from a location on the campus map 800. In this example, the distance of the pathway can be used to estimate the time of travel from a parking and drop off area to the waiting room. In one example, one or more sensor systems 1300 can be placed along the campus to aid in providing navigation directions to direct the patient to the office, the waiting room, or any other appointment location including a closest pharmacy).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 2.
As per claim 6, Eteminan teaches each of the limitations of claim 1
In addition, Eteminan teaches:
the one or more details are initially provided in conjunction with the request to confirm the service appointment and subsequently provided a predetermined period of time before the date of the service appointment to remind the user of the service appointment (Paragraph Number [0126] teaches patient self-registration process 600 begins at operation 620, in which the user may activate a web browser installed in patient personal computing device 104 and enter a URL to access patient portal 204. The patient may have acquired this URL from any of several possible sources advertising the clinical trial of interest, including but not limited to: general news media; a website describing the 
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location which is taught by the following citations from Sanderford:
wherein the system is further configured to: provide one or more details associated with the service appointment, wherein (Paragraph Number [0252] teaches the appointment timing feature allows the patient to modify their expected timing and even cancel their appointment through the patient device 1414. Upon the communication of the appointment timing 2100, the provider is immediately notified and the restacking method is triggered. A map feature can display the provider's location on a map on the patient device 1414 and allow the patient to send an address to a map program on the 
the one or more details include a name of the service provider, a date of the service appointment, a time of the service appointment, an estimated duration of the service appointment, an address of the service appointment, and a parking location (Paragraph Number [0252] teaches the appointment timing feature allows the patient to modify their expected timing and even cancel their appointment through the patient device 1414. Upon the communication of the appointment timing 2100, the provider is immediately notified and the restacking method is triggered. A map feature can display the provider's location on a map on the patient device 1414 and allow the patient to send an address to a map program on the patient device 1414 or open an internet-based map. A set of directions and a real-time estimate for arrival the appointment location 1135 from the patient's location are calculated. The real-time estimate can be based on traffic information, as well as the available mode of transit information).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 2.
As per claim 7, the combination of Eteminan and Sanderford teaches each of the limitations of claims 1 and 6.
In addition, Eteminan teaches:
wherein the system is further configured to: provide the date of the service appointment, the time of the service appointment, and the estimated duration of the service appointment to a calendaring application executing on the client device to enable the service appointment to be added to a calendar (Paragraph Number [0170] teaches patient view schedule of events process 1900 begins with the usual prerequisite of patient logon process 800, in which all three actors participate. Note that external notification mechanisms described in processes 7400 and 7450, respectively notifications relay service autonomous operation and external notifications gateway autonomous operation, may prompt a patient who is not already logged on to do so. After that, at operation 1920 the patient may select engagement services 244 and the calendar service from the menu of patient portal services 240. This may include explicit selection of an action to open the calendar, or it may occur automatically upon opening a notification that includes a newly scheduled event or a reminder for a previously scheduled event. Either way, at operation 1950 patient application 140 may get the corresponding additional screens and logic from patient portal 204 if they are not already loaded, and patient portal 204 would provide them at operation 1980. At operation 1960, then, the application presents the appropriate screens for showing the calendar or specific event).
As per claim 8, the combination of Eteminan and Sanderford teaches each of the limitations of claims 1 and 6.
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location which is taught by the following citations from Sanderford:
wherein the system is further configured to: based on the address of the service appointment and a location of the user, provide: (Paragraph Number [0197] and FIG. 8 
an estimated travel time (Paragraph Number [0197] and FIG. 8 shows an example of a campus map 800 indicating a pathway 810 to the provider's office from a location on the campus map 800. In this example, the distance of the pathway can be used to estimate the time of travel from a parking and drop off area to the waiting room. In one example, one or more sensor systems 1300 can be placed along the campus to aid in providing navigation directions to direct the patient to the office, the waiting room, or any other appointment location including a closest pharmacy).
directions from the location of the user to one or more of the address of the service appointment and the parking location, wherein the location of the user is a current location of the user or a location determined from the identification information (Paragraph Number [0197] and FIG. 8 shows an example of a campus map 800 indicating a pathway 810 to the provider's office from a location on the campus map 800. In this example, the distance of the pathway can be used to estimate the time of travel from a parking and drop off area to the waiting room. In one example, one or more sensor systems 1300 can be placed along the campus to aid in providing navigation directions to direct the patient to the office, the waiting room, or any other appointment location including a closest pharmacy).

As per claim 9, Eteminan teaches each of the limitations of claim 1:
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location which is taught by the following citations from Sanderford:
wherein the system is further configured to: receive, from the service provider, information related to a delay associated with the service appointment, wherein the information includes one or more of an estimated duration of the delay and an incentivization offer (Paragraph Number [0070] teaches a scheduling system and a set of processes to predict appointment timing with increased accuracy resulting in reduced waiting time for each patient, irrespective of where they are on the schedule. An initial prediction of the appointment timing is done prior to the day of the scheduled appointment and a refined prediction of the appointment timing is calculated based on actual timing of events as they occur. A communication is sent to each patient to convey changes to their appointment timing to further reduce the patient's waiting time, by delaying their arrival).
generate and transmit another push notification informing the user of the delay and providing the incentivization offer to the client device (Paragraph Number [0070] teaches a scheduling system and a set of processes to predict appointment timing with increased accuracy resulting in reduced waiting time for each patient, irrespective of where they are on the schedule. An initial prediction of the appointment timing is done 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 2.
As per claim 10, Eteminan teaches each of the limitations of claim 1:
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location which is taught by the following citations from Sanderford:
wherein the identification information and the payer information include information associated with a photo identification card and a card associated with a payer (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, Insurance card, and method of payment. In one example, this information is used for accuracy, success, and efficiency of the scheduling system 1000. The scanned ID and Insurance is sent to the provider on the day of the patient's appointment. The benefit of the advanced delivery of the patient information is a reduced number of pre-appointment tasks resulting in less waiting time. The payment method is stored with a patient's account in order to automate payment of provider fees so at completion of any appointments scheduled through the scheduling system 1000 the provider receives payment).

As per claim 11, the combination of Eteminan and Sanderford teaches each of the limitations of claims 1 and 10.
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location which is taught by the following citations from Sanderford:
wherein to request the response, the system is configured to at least one of: provide a first option for automatic capture of an image of the photo identification card and the card associated with the payer using a camera of the client device; and provide a second option for manual entry of information associated with the photo identification card and the card associated with the payer (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, Insurance card, and method of payment. In one example, this information is used for accuracy, success, and efficiency of the scheduling system 1000. The scanned ID and Insurance is sent to the provider on the day of the patient's appointment. The benefit of the advanced delivery of the patient information is a reduced number of pre-appointment tasks resulting in less waiting time. The payment method is stored with a patient's account in order to automate payment of provider fees so at completion of any appointments scheduled through the scheduling system 1000 the provider receives payment).

As per claim 12, the combination of Eteminan and Sanderford teaches each of the limitations of claims 1, 10, and 11.
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location which is taught by the following citations from Sanderford:
wherein if the first option is selected, to verify the response for accuracy, the system is further configured to: receive the image of the photo identification card and the image of the card associated with the payer captured by the camera of the client device (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, Insurance card, and method of payment. In one example, this information is used for accuracy, success, and efficiency of the scheduling system 1000. The scanned ID and Insurance is sent to the provider on the day of the patient's appointment. The benefit of the advanced delivery of the patient information is a reduced number of pre-appointment tasks resulting in less waiting time. The payment method is stored with a patient's account in order to automate payment of provider fees so at completion of any appointments scheduled through the scheduling system 1000 the provider receives payment).
perform a check to validate the photo identification card and the card associated with the payer (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, 
extract the identification information and the payer information from the validated photo identification card and the validated card associated with the payer for storage in in a local database of the system. (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, Insurance card, and method of payment. In one example, this information is used for accuracy, success, and efficiency of the scheduling system 1000. The scanned ID and Insurance is sent to the provider on the day of the patient's appointment).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 2.
As per claim 13, the combination of Eteminan and Sanderford teaches each of the limitations of claims 1 and 10-12.
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications as patients meet certain criteria 
wherein, to verify the response for accuracy, the system is further configured to: upon validation of the photo identification card, request a self-portrait photograph to be captured by the camera of the client device (Paragraph Number [0114] teaches the sensor system 1300 will sense the patient location 2220 and use it to search for providers with appointment availability in the vicinity. In another example, the sensor system 1300 is used to trigger a notification of the patient's arrival to the office and to provide a digital copy of the patient's check-in paperwork such as their photo II), insurance information, and health questionnaire or survey etc., to the provider device 1412. In another example, the sensor system 1300 will track a patient's distance from the appointment location 1135 and notify the provider device 1412 when the patient is expected to be late).
upon receipt of the captured self-portrait photograph, matching a photograph within the received image of the photo identification card to the captured self-portrait photograph to further validate the identification information. (Paragraph Number [0114] teaches the sensor system 1300 will sense the patient location 2220 and use it to search for providers with appointment availability in the vicinity. In another example, the sensor system 1300 is used to trigger a notification of the patient's arrival to the office and to provide a digital copy of the patient's check-in paperwork such as their photo II), insurance information, and health questionnaire or survey etc., to the provider device 1412. In another example, the sensor system 1300 will track a patient's distance from the appointment location 1135 and notify the provider device 1412 when the patient is expected to be late).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. H. D./



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624